Citation Nr: 1505738	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (arthritis) of the lumbar spine.  

2.  Entitlement to service connection for bilateral hearing loss.   

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1977, and March 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and continued the 10 percent disability evaluation for arthritis of the lumbar spine.  

This matter was previously before the Board in December 2013, at which time it was remanded in order to afford the Veteran additional VA examinations.  

The issues of service connection for bilateral hearing loss and entitlement to TDIU, and an increased rating for the back disability on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Arthritis of the Veteran's lumbar spine is manifested by recurrent low back pain and muscle spasms; however, thoracolumbar forward flexion is greater than 60 degrees and does not approximate 60 degrees or less; and the combined range of thoracolumbar motion is greater than 120 degrees; there has been no muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.

2.  Neurologic impairment, other than the already service connected moderate incomplete paralysis of the peroneal nerves, has not been demonstrated.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A notification letter was sent in May 2011 that complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

The duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2011, November 2011, and January 2014 in relation to his claims.  With respect to the arthritis of the lumbar spine, the examination addressed the pertinent criteria.  The Veteran had argued prior to the Board remand that examiners had not measured forward flexion of the spine; however, all of the examination reports include findings with regard to the range of motion of the thoracolumbar spine.

The Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Disability Evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2014).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are assignable during the course of the appeal for an increased rating in order to account for changes in the level of disability.  Hart v. Shinseki, 23 Vet. App. 9 (2009).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Associated neurological symptoms are to be rating separately under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note (1).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.7, DC 5003 (2014).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5. 

III.  Factual Background 

On VA examination in May 2011, the Veteran reported experiencing pain and stiffness in his upper lumbar spine every morning.  He described the pain as constant and moderate to severe.  He treated the pain with ibuprofen which provided some relief throughout the day.  He also reported experiencing muscle spasms and having trouble bending.  He reported weekly flare-ups lasting hours precipitated by walking and relieved by pain medications.  He reported no additional limitation of motion or other functional impairment during flare-ups.  He denied incapacitating episodes and reported using the assistance of a cane.  

Objective examination revealed no evidence of lumbar spine ankylosis.  There was evidence of muscle spasms; however, it was not severe enough to be responsible for abnormal gait or abnormal spine contour.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 20 degrees.  Repetitive-use testing revealed flexion to 80 degrees; extension to 15 degrees; left and right lateral flexion to 25 degrees; and left and right lateral rotation to 20 degrees.  The most important factor affecting limitation of motion following repetitions was pain.  

Reflex examination revealed hypoactive knee and ankle jerks.  The examiner noted the peroneal nerve was affected in both extremities (great toe and top of the foot) as evidenced by decreased pain/pinprick and decreased sensation to light touch.  Motor examination of the hips, knees, ankles, and great toe revealed 4/5 active movement against some resistance.  Muscle tone was normal and there was no muscle atrophy.  Imaging studies revealed degenerative disk disease and mild facet osteoarthritis of the lumbar spine.  

The Veteran reported that he was unemployed, not retired, as a result of service-connected issues.  It was noted that his lumbar disability had no effects on usual daily activities.  

The Veteran underwent another spine examination in January 2014.  The examiner noted the Veteran denied experiencing flare-ups.  Range of motion testing revealed flexion at 90 degrees or greater, with objective evidence of painful motion beginning at 85 degrees; extension at 15 degrees; right and left lateral flexion at 20 degrees; and right and left lateral rotation at 25 degrees.  The ranges of motion remained unchanged following repetitive motion.   The examiner noted some stiffness in range of motion, but stated that they appeared to exceed the effort expended and subjective complaints appeared to exceed objective findings.  The examiner further noted that there was no apparent increased disability during flare-ups or repeated used, whether due to pain, weakness, fatigability, or incoordination.  

Left paraspinal muscle spasms were noted, however, this was not found to result in abnormal gain or abnormal spinal contour.  There was no evidence of guarding.  Muscle strength testing of the bilateral hip, ankle, and great toe were normal.  Muscle strength testing for the bilateral knee noted 4/5 active movement against some resistance.  There was no evidence of muscle atrophy.  Reflex examination was normal.  There was no evidence of radiculopathy, ankylosis of the spine, or intervertebral disc syndrome (IVDS).  The Veteran denied using any assistive devices.  

The examiner referenced a May 2013 spine X-ray and concluded that there was no significant change in the lumbosacral spine as compared to imaging studies conducted in July 2011 and November 2012.  

The examiner reported that his lumbar spine condition did not impact his ability to work.  

VA treatment records dated from May 1994 through November 2013 show continued complaints of low back pain and muscle spasms.  

IV.  Analysis

The evidence does not demonstrate forward flexion of the thoracolumbar spine limited to 60 degrees, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  There was no evidence of guarding and while there was evidence of muscle spasms, they not severe enough to be responsible for abnormal gait or abnormal spine contour.  

Additionally, while the Veteran reported flare-ups on the May 2011 VA examination, he denied additional limitation of motion or other functional impairment during flare-ups.  The examiner did not provide an estimation of additional loss of limitation of motion during flare-ups, but the Board finds the Veteran competent to provide an estimate as to the limitation of motion experienced during flare-ups.  Further, the Board finds the Veteran to be credible in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran denied experiencing flare-ups at the January 2014 VA examination, but reported them on the earlier VA examination.  

Moreover, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  A separate rating would be pyramiding. 

There is no basis, then, for an evaluation in excess of 10 percent under DC 55242 for any portion of the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has also considered whether the Veteran's lumbar spine disability is productive of any associated neurologic abnormalities that may warrant a separate rating.  38 C.F.R. § 4.71a, General Formula, Note (1). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

The record demonstrates neurological abnormalities associated with the Veteran's service-connected low back disability.  However, the Veteran was awarded a separate rating for bilateral lower extremity, deep peroneal nerve palsy, effective from December 6, 1983.  The left and right lower extremities are currently rated as 20 and 10 percent disabling, respectively, under Diagnostic Code 8523.  

Under Diagnostic Code 8523, mild incomplete paralysis of the anterior tibial nerve (deep peroneal) will be assigned a 0 percent rating.  A 10 percent rating requires moderate incomplete paralysis of the deep peroneal nerve, and a rating of 20 percent requires severe incomplete paralysis.  A 30 percent rating will be assigned for complete paralysis, with dorsal flexion of the foot lost.  38 C.F.R. § 4.124a, DC 8523 (2014).

Neurologic Impairment

Diminished reflexes (hypoactive), mildly decreased muscle strength (4 out of 5); and decreased sensation were shown on the May 2011 and January 2014 VA examinations.  The May 2011 VA examiner noted the deep peroneal nerve was affected in both lower extremities (great tope and top of the foot) as evidenced by decreased pain/pinprick and decreased sensation to light touch.  

The Veteran has been awarded a separate 20 percent rating for disability of the deep peroneal nerve on the right and a 10 percent rating for deep peroneal nerve disability on the left, which contemplates severe incomplete paralysis, neuritis or neuralgia on the right and moderate incomplete paralysis, neuritis or neuralgia on the left.  38 C.F.R. § 4.124a, Diagnostic Codes 8523, 8623, 8723 (2014).  A rating in excess of 20 percent requires loss of dorsal flexion of the foot.  Id.

The recent VA examiners found no foot weakness.  The evidence shows no muscle atrophy, that reflexes are present, and that there is no foot weakness or numbness, or other impairment analogous more than moderate disability of the peroneal nerve of the right or left lower extremity.  The Veteran retains sensation, reflexes, and motor strength.  See e.g., VA peripheral nerves examination, dated May 12, 2011.  In fact, the May 2011 peripheral nerves examiner indicated there was an absence of paralysis in both the right and left lower extremity.  Id.  The VA examiners found no other neurologic impairment such as bowel or bladder problems.  As such, an additional rating for neurologic impairment beyond that already granted is not warranted.  The next higher 20 percent rating for the right lower extremity; and the next higher 30 percent rating for the left lower extremity are not warranted throughout the entire appellate period.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8523.

The evidence as just discussed is against a finding that the back disability meets or approximates the criteria for an increased rating for the back disability.  Reasonable doubt does not arise and the claim is denied on a schedular basis.  

ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.  


REMAND

Bilateral Hearing Loss 

The January 2014 VA examiner noted the significant threshold shift at 6000 Hertz (Hz) from the Veteran's July 1977 separation examination and his December 1980 re-enlistment examination, but concluded that current bilateral hearing loss was not related to service as frequencies in both ears were normal on the September 1983 separation examination.   

The Board, however, finds it necessary for the examiner to address the significance of the upward threshold shifts shown (at 1000 Hz, 2000, Hz, and 3000 Hz) from re-enlistment in December 1980 and separation in September 1983.  The absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993). 

TDIU

The Veteran has contended that his service connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased ratings and the Veteran's contentions raise that issue in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board cannot address entitlement to TDIU in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  VA examinations have opined that the service connected disabilities do not impact the Veteran's work, but it is unclear whether these opinions are based on the fact that the Veteran is not currently working or actual opinions as to his employability.  Clarification is needed concerning this before deciding this claim.

Extraschedular Rating

While the effect of a service-connected disability on the ability to work is measured differently for purposes of an extraschedular rating under 38 C.F.R. § 3.321(b) from that for a TDIU under 38 C.F.R. § 4.16, adjudication of both issues "require[s] a complete picture of ... service-connected disabilities and their effect on ... employability."  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Therefore, if the record is incomplete as to the issue of employability with respect to TDIU, remand of both the TDIU issue and referral for extraschedular consideration may be warranted.  See id. (explaining that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative to the issue of employability").  Accordingly, the Board is deferring consideration of whether the disability should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a formal application for TDIU 

2.  Once the above development have been completed, forward the claims file to the January 2014 VA examiner who conducted the spine exam for the purposes of obtaining an addendum opinion.  

The examiner should state whether the service connected disabilities would prevent the Veteran from maintaining employment for which he would otherwise be qualified.

If it is determined that another VA examination is necessary, one should be scheduled.  

The examiner should provide reasons for all opinion(s).  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Forward the claims file to the January 2014 VA examiner who conducted the audio examination for the purposes of obtaining an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss.  

If the examiner is not available, another audiologist should review the claims file and provide the necessary opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hearing loss had onset in service or is otherwise related to noise exposure in service.

The examiner should address the significance, if any, of the upward threshold shifts shown from the December 1980 re-enlistment examination and the September 1983 separation examination.  

The examiner should take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

The examiner should provide reasons for all opinions.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  If there are periods during the Veteran was unemployed but did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation and Pension Service (C&P), or equivalent, for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

5.  Consider whether the claim for increase rating for a back disability should be referred to VA's Director of C&P for adjudication under 38 C.F.R. § 3.321(b).

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), then return the case to Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


